


Exhibit 10.10

 

SEVENTH AMENDMENT

TO THE

AMENDED AND RESTATED DISTRIBUTION RIGHTS AGREEMENT

 

THIS SEVENTH AMENDMENT  TO AMENDED AND RESTATED DISTRIBUTION RIGHTS AGREEMENT
(the “Seventh Amendment”) is made effective as of this          day of November,
2009 by and between Biovail Laboratories International SRL, a Barbados
International Society with Restricted Liability and having a principal place of
business at Welches, Christ Church, Barbados, BB17154, West Indies (“Biovail”)
and SmithKline Beecham Corporation, a GlaxoSmithKline company, a corporation
duly organized and existing under the applicable laws of the Commonwealth of
Pennsylvania having a principal place of business at One Franklin Plaza,
Philadelphia, PA 19102 (“GSK”).  GSK and Biovail are collectively referred to in
this Seventh Amendment as “Parties” and individually as a “Party”.

 

WHEREAS, GSK and Biovail are parties to an Amended and Restated Distribution
Rights Agreement, effective as of October 26, 2001, as amended on March 1, 2005,
October 12, 2005, December 18, 2006, November 21, 2008, May 14, 2009 and
September 16, 2009 (collectively, the “Agreement”);

 

WHEREAS, Exhibit 6.09 to the Agreement sets forth the procedures pursuant to
which the Parties will exchange adverse event information;

 

WHEREAS, the Parties desire to amend Exhibit 6.09 to the Agreement as set forth
in this Seventh Amendment.

 

NOW THEREFORE, in consideration of the promises, representations, warranties,
covenants and agreements contained herein, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto, intending to be legally bound
hereby, agree to amend the Agreement as follows:

 

1.             Exhibit 6.09 to the Agreement is hereby deleted in its entirety
and replaced by Attachment 1 to this Seventh Amendment in its place.

 

2.             All capitalized terms not otherwise defined in this Seventh
Amendment will have meanings ascribed to them in the Agreement.

 

3.             Except as expressly amended by the terms of this Seventh
Amendment, the provisions of the Agreement are unchanged, remain in full force
and effect and are hereby ratified and confirmed except that each reference to
“Agreement” or words of like import in the Agreement will mean and be a
reference to the Agreement as amended by this Seventh Amendment.

 

4.             In all events, the terms and provisions of this Seventh Amendment
shall be enforceable notwithstanding any conflicting term or provision set forth
in the Agreement.  In the event of any conflict between any term or provision of
this Seventh Amendment and any term or provision set forth in the Agreement,
such term or provision of this Seventh Amendment shall prevail over such term or
provision set forth in the Agreement.

 

5.             This Seventh Amendment will be construed, and the respective
rights of the Parties determined, according to the substantive law of New York
notwithstanding the provisions governing conflict of laws under such New York
law to the contrary.

 

6.             This Seventh Amendment may be executed in any number of
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same document.

 

--------------------------------------------------------------------------------


 

7.             Nothing contained in this Seventh Amendment shall be deemed to
imply or constitute either party as the agent or representative of the other
party, or both parties as joint venturers or partners for any purpose.

 

8.             If a court of competent jurisdiction holds any provision hereof
invalid or unenforceable, such invalidity shall not affect the validity or
operation of any other provision and such invalid provision shall be deemed to
be severed from this Seventh Amendment.

 

[signatures follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Seventh Amendment to the
Agreement on the date first above written.

 

SMITHKLINE BEECHAM CORPORATION d/b/a GLAXOSMITHKLINE

 

BIOVAIL LABORATORIES
INTERNATIONAL SRL

 

 

 

 

 

 

By:

/s/ Ed Pattishall

 

By:

/s/ Jean-Luc Martre

Name: Ed Pattishall

 

Name: Jean-Luc Martre

Title:   VP Clinical Safety

 

Title:   VP Commercial Operations

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 6.09

 

Safety Data Exchange Schedule
Between
Biovail Laboratories International SRL (Biovail)
and
SmithKline Beecham Corporation (GSK)
for
the following products:

 

Zovirax® (Acyclovir) Cream, 0.05%
Zovirax® (Acyclovir) Ointment, 0.05%

 

1.1                                 Definitions:  Except as otherwise set forth
in this Section 1.1, all capitalized terms used herein will have the meanings
given to them in Amended and Restated Distribution Rights Agreement, as amended.

 

1.1.1                        Confidential Information

 

Any non-public information furnished by one Party (the “Disclosing Party”) to
the other Party (the “Receiving Party”) in connection with these terms or
generated pursuant to these terms that is, or which the Disclosing Party
designates or would reasonably regard as being confidential.

 

1.1.2                        Day

 

A calendar day.

 

1.1.3                        Marketing Authorisation

 

Such authorisation(s) granted by the relevant regulatory authorities which are
necessary to market the Medicinal Product in the Territory.

 

1.1.4                        Medicinal Product

 

Those medicinal products listed below with their respective generic names or
compound numbers:

 

4

--------------------------------------------------------------------------------


 

Zovirax® Ointment or Zovirax® Cream; each in the presentations and formulations
in finished product form, as described below, or as developed by GSK under the
terms of the Agreement.

 

Trade Product

 

GSK NDC

 

Pkg Size

 

 

 

 

 

Zovirax Ointment 3G

 

0173099341

 

1 tube

Zovirax Ointment 15G

 

0173099394

 

1 tube

Zovirax Cream 2G

 

TBA*

 

1 tube

 

--------------------------------------------------------------------------------

*  To be assigned upon approval of the Zovirax Cream NDA

 

1.1.5                        Pregnancy Report

 

A report of pregnancy in a patient to whom a Medicinal Product has been
administered or a report of a pregnancy where the father is a patient or trial
subject to whom a Medicinal Product has been administered.

 

1.1.6                        Receipt

 

The point at which Biovail (including any member of the personnel of Biovail
becomes aware of a report of an Adverse Event or a Pregnancy Report.  For the
purposes of this definition, “personnel” includes those persons employed by
Biovail or persons engaged by Biovail for the provision of services.

 

2.                                      Responsibilities and Exchange of Adverse
Events and Pregnancy Reports

 

2.1                                 Biovail shall provide GSK with all
information regarding Adverse Events and Pregnancy Reports which it receives
arising from any source, in the form in which it is received, within two
(2) Days (or four (4) Days in the event the time period would expire during a
weekend or public holiday) of Receipt via secure mail (as outlined in
Section 3).

 

5

--------------------------------------------------------------------------------


 

2.1.1                        Procedure During Working Hours:  During Biovail
working hours (defined as 9:00 AM until 5:00 PM Eastern Time), Biovail will
transfer all Medicinal Product-related calls to a central phone number within
Biovail, staffed by a trained medically-qualified Biovail employee.

 

2.1.2                        Procedure After Working Hours:  After the Biovail
telephone switchboard closes (5:00 PM Eastern Time on Monday-Friday and all day
Saturday and Sunday), instructions on the main number will ask that callers
leave a message regarding adverse events and the call will be returned the
following business day.

 

2.2                                 GSK will scan scientific/medical literature
for Adverse Events with the Medicinal Products.  However, if Biovail becomes
aware of any publication from the scientific literature in which any of the
Medicinal Products is a suspect drug, Biovail will forward that publication to
GSK by fax within the timeframes specified in Section 2.1.

 

2.3                                 Biovail will forward a copy of any written
correspondence describing an Adverse Event or Pregnancy Report to GSK (including
the envelope in which the correspondence was received) within the timeframes
specified in Section 2.1.  Biovail will retain the original written
correspondence in accord with existing Biovail retention policies.

 

2.4                                 Biovail will train their staff who will be
managing reports regarding Medicinal Product calls, to ensure they have basic
knowledge of Adverse Events and Pregnancy Reports and Adverse Event-related
procedures.

 

2.5                                 Biovail will employ sales representatives or
other field staff who may learn of Adverse Events or pregnancies during the
course of their interactions with practicing health care professionals.  These
Adverse Events and pregnancies must be reported by telephone to Biovail
immediately in order to ensure the reporting obligation outlined in this
Section is met.  Biovail will ensure that all field staff are aware and are
trained on this policy.

 

3.                                      Secure email exchange

 

3.1                                 Biovail shall ensure that to the extent any
Confidential Information is provided by email, that those emails and any
attachments sent to GSK are encrypted.

 

3.2                                 The Parties have agreed that email
encryption will be used to secure the exchange of electronic information.

 

4.                                      Tracking Adverse Events and Pregnancy
Reports

 

4.1                                 Biovail will ensure that each Adverse Event
and Pregnancy Report from any source that is provided by Biovail (including
follow up data) to GSK in accordance with these terms shall bear:

 

6

--------------------------------------------------------------------------------


 

4.1.1                        the date of its Receipt by Biovail,

 

4.1.2                        a unique reference number assigned by Biovail, and

 

4.1.3                        a description of the original source of the Adverse
Event or Pregnancy Report (whether healthcare professional, consumer, regulatory
authority, literature or otherwise).

 

4.2                                 Biovail shall conduct appropriate routine
checks to confirm that the Adverse Events and Pregnancy Reports that it sends to
GSK have been received.

 

4.3                                 If the confirmation envisaged in Section 2
cannot be obtained Biovail shall immediately re-send the Adverse Event or
Pregnancy Report and take reasonable steps to ensure the same does not occur
again.

 

4.4                                 GSK shall hold and maintain a database of
Adverse Events and Pregnancy Reports relating to the Medicinal Products.

 

4.5                                 GSK shall compile and maintain the Periodic
Reports (or Periodic Safety Update Reports (PSURs) when applicable) for the
Medicinal Products and will provide Biovail with data comparable to a Periodic
Report at the time of regulatory submission.

 

5.                                      Follow up of Adverse Events and
Pregnancy Reports

 

Biovail shall notify GSK of any follow up information about Adverse Events and
Pregnancy Reports exchanged under Section 2 which it receives and/or of which it
becomes aware in respect of the Medicinal Products to which it has rights in the
Territory.  Such notification shall be made in the same timelines set out in
Section 2 above.  GSK is responsible for appropriate follow-up of Adverse Events
and Pregnancy Reports it receives.

 

6.                                      Regulatory Authority and other Enquiries

 

6.1                                 Biovail shall notify GSK forthwith of the
receipt of an enquiry from, or the notification of an issue by, a regulatory
authority, a healthcare professional or a consumer relating to the Medicinal
Products that is directed to it concerning any safety issue.  In each case,
Biovail shall provide GSK with all available information it has regarding the
enquiry/issue.

 

6.2                                 Responses to any such queries received by
Biovail will be prepared by GSK and provided by GSK to the enquiring regulatory
authority within any actual or implied timeframe set by the enquiring regulatory
authority for the receipt of a response, and to any healthcare professional or
consumer as soon as is reasonably practicable.

 

7.                                      Audits/Adverse findings by Regulatory
Authorities

 

Provided such audits are requested at reasonable and objectively justifiable
times/intervals and that the scope of such audits is reasonable having regard to
their intended purpose, GSK

 

7

--------------------------------------------------------------------------------


 

(“Auditor”) shall be entitled to conduct audits to assess Biovail’s (“Auditee”)
compliance with the terms of this Agreement.  Provided the Auditor has given
Auditee no less than fourteen (14) Days’ prior written notice of its intent to
audit, Auditee shall ensure that Auditor may enter onto the premises at which
relevant functions are conducted by it or on its behalf in order that the
Auditor may conduct a full and proper audit through the inspection of relevant
documentation, compliance metrics, systems and personnel interviews.

 

Auditee shall afford Auditor all reasonable co-operation in the conduct of
audits under Section 7.1.

 

8.                                      Obligations Surviving Termination of
this Agreement

 

8.1                                 Provided the requesting Party shall cover
the assisting Party’s reasonable costs of cooperating, the assisting Party shall
not unreasonably withhold, refuse or delay a request for assistance in respect
of litigation, arbitration or other means of dispute resolution, or in respect
of a request for information from a regulatory authority or to secure compliance
with a law or regulation.

 

8.2                                 Each Party shall provide the other with
appropriate follow-up data in respect of information provided under this
Exhibit 6.09.

 

9.                                      Key Contacts

 

Notices required under this Exhibit 6.09 shall be provided to the personnel
listed in Appendix A to this Exhibit 6.09.

 

10.                               Reviews and Revisions

 

This Exhibit 6.09 will be reviewed every two years and revised as necessary by
agreement between the Parties.

 

8

--------------------------------------------------------------------------------


 

Appendix A

 

Key Contacts

 

For GlaxoSmithKline

 

Receiving Adverse Event and Pregnancy Reports and notification of regulatory
authority or other inquiries regarding any safety issues

 

U.S. Case Management Group

 

e-mail: US-SDE-reports@gsk.com
AND cc: us.naps@gsk.com
Fax: 919-483-5404
Global Clinical Safety and
Pharmacovigilance
GlaxoSmithKline R&D
Five Moore Drive
Mail Code: 5.4376.4C
Research Triangle Park, NC27709-3398

 

 

 

 

 

General pharmacovigilance agreement questions

 

Desma Altobelli

 

Global Clinical Safety and
Pharmacovigilance
GlaxoSmithKline R&D
Five Moore Drive
Mail Code: 5.4384B
Research Triangle Park, NC27709-3398
Tel: 919-483-6373
Fax: 919-483-5404

 

For Biovail

 

Forwarding Adverse Event and Pregnancy Reports

 

Name

 

Address and tel/fax numbers:
E-mail address

 

 

 

 

 

 

 

Primary:
Christopher Chin, PharmD
Associate Director,
Medical Affairs

 

Biovail Technologies, LTD
700 Route 202/206 North
Bridgewater, NJ 08807
Tel: (908) 927-1869
Fax: (908) 927-1469
christopher.chin@biovail.com
Biovail Technologies, LTD

 

 

 

 

 

 

 

Secondary:
Susan Wnorowski,
PharmD
Manager, Medical Affairs

 

700 Route 202/206 North
Bridgewater, NJ 08807
Tel: (908) 927-1867
Fax: (908) 927-1467
susan.wnorowski@biovail.com

 

9

--------------------------------------------------------------------------------
